 DELUXE GENERAL INCORPORATEDDeluxe General Incorporated and National SecurityAssociation-Studio Security Association, Peti-tioner. Case 31-RC-4294March 19. 1979DECISION ON REVIEW AND ORDERBY MEMBERS PENELLO, MURPHY, AND TRUESDALEPetitioner seeks to represent a unit of the Employ-er's security guards and watchmen. On November 30,1978, the Regional Director for Region 31 issued aDecision and Direction of Election in the above-enti-tled proceeding, finding that Petitioner is qualifiedunder Section 9(b)(3) of the Act to represent a unit ofguards, and directing an election in a unit consistingof "all full-time and regular part-time security guardsand watchmen employed by the Employer at its Ser-rano and Argyle facilities in Hollywood, California."Thereafter, in accordance with Section 102.69 of theNational Labor Relations Board's Rules and Regula-tions, Series 8, as amended, the Employer filed a re-quest for review of the Regional Director's decisionasserting, inter alia, that Petitioner is ineligible to rep-resent the requested unit of guards because it admitsinto membership employees other than statutoryguards. Specifically, the Employer argues that part-time whistlemen and flagmen, two of the job classifi-cations currently represented by Petitioner, areclearly not guards within the meaning of the Act andthat the Regional Director's findings that they per-form guard functions as a significant portion of theirjob responsibilities and interchange with admittedguards are unsupported by the record evidence. ThePetitioner filed a brief in support of the Regional Di-rector's decision.On December 26, 1978, the Board telegraphicallygranted the Employer's request for review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the rulings of the HearingOfficer made at the hearing held on November 6,1978, and finds that they are free from prejudicialerror. They are hereby affirmed.We have carefully reviewed the record herein andfind no basis for the Regional Director's findings offact. The record shows that the sole task assigned topart-time whistlemen and flagmen is to regulate theflow of traffic during the Employer's filming of a mov-ie, thereby minimizing extraneous sound interference.Contrary to the Regional Director's findings, there isno evidence that part-time whistlemen and flagmeninterchange with admitted guards or that they arevested with or exercise any authority to enforce rulesagainst employees or other persons to protect the Em-ployer's property. Indeed, we note that Petitioner, inits brief, neither alludes to nor relies on the RegionalDirector's findings in this regard. Rather, Petitionertakes the position that part-time whistlemen and flag-men, by virtue of their undisputed authority to stoptraffic, are guards within the meaning of Section9(b)(3) of the Act. For the reasons set forth below, wecannot agree with such a strained view of the mean-ing of "guard" within Section 9(b)(3).Review of the legislative history Section 9(b)(3) re-veals that Congress drafted that provision in order tominimize the danger of divided loyalty that may arisewhen a guard is called upon to enforce the rules of hisemployer against a fellow union member.' Althoughthe Board has construed Section 9(b)(3) to encompassnonplant guards,2it has not departed from that sec-tion's strict requirements that employees found to beguards are those who "enforce against employees andother persons rules to protect property of the em-ployer or to protect the safety of persons on the em-ployer's premises." In the instant case, it is clear thatpart-time whistlemen and flagmen are neither en-trusted with the protection of the Employer's prop-erty nor with the safety of persons on its premises.An employee engaged in traffic control, albeit fa-cilitating the Employer's film production, bears littleresemblance to employees historically found to beguards.3Indeed, we perceive the functions performedby part-time whistlemen and flagmen to be an inte-gral part of the Employer's production process. Thus,quiet on a movie set is as important to the film's pro-duction as the sound crew. Yet employees tradition-ally found to be guards perform a role apart from theL See Walterboro Manufacturing Corporation, 106 NLRB 1383. 1384(1953).2 Since 1953 the Board and courts have held that the special provisions ofSec. 9(bX3) also apply to armored car guards. See, e.g., Armored MotorService Company, Inc., 106 NLRB 1139 (1953); Brink's, Incorporated 226NLRB 1182 (1976). Like plant guards and unlike other employees, the prin-cipal function of armored car guards is to physically protect the propertyentrusted to their care. By applying the provisions of Sec. 9(bX3) to suchemployees, the Board is serving the congressional purpose underlying thatsection of insulating all guard employees from conflicting loyalties to non-guard labor organizations. For the reasons stated in her concurrence inBrink's Incorporated, supra, Member Murphy does not subscribe to the viewthat the statutory definition of "guard" also includes employees employed byan armored truck company or companies providing protective services forcustomers However, that issue is not presented here, as the question iswhether the Employer's own employees in question protect the property oftheir Employer's and the safety of persons thereon, and thereby qualify asguards within the statutory definition of the term.S] ee, e.g., George Junior Republic, 224 NLRB 1581 (1976) (secunty em-ployees who patrol grounds of employer's institution to prevent fire, theft,illegal entry, and trespassing); Texas Electric Cooperatives, Inc., 160 NLRB440 (1966) (watchmen responsible for enforcing employer's rules for protec-tion of plant property and who are authonzed to apprehend unauthorizedpersons); Columbia Pictures Corporation, 152 NLRB 899 (1965) (individualsguarding entrances to building who are uniformed, wear special policebadges, and are instructed to use force in restincting unauthorized entries);Weyerhauser Cornpany, 132 N.RB 84 (1961) (watchman who wears uniform,carries a gun, protects propert) from theft, and prevents trespassing).241 NLRB No. 33229 DECISIONS OF NATIONAL LABOR RELATIONS BOARDactual production process and are often most activewhen production has ceased. More akin to regularproduction employees, part-time whistlemen andflagmen are no more responsible for the protection ofthe Employer's property than any other regular pro-duction employee, including sound crewmen. Thus,were we to find part-time whistlemen and flagmen tobe guards, we would not only ignore the congres-sional intent behind Section 9(b)(3) but would ignorethe literal requirements of that section. Accordingly,although urged to do so by Petitioner, we decline toinfer a statutory guard function solely from the au-thority to regulate the flow of traffic. Rather, the du-ties of part-time whistlemen and flagmen appear to beanalogous to those of gatemen found not to be guardsin Lion Country Safari, 225 NLRB 969 (1976).After careful review of the record herein and cogni-zant of the legislative purposes behind Section9(b)(3), we find that part-time whistlemen and flag-men are not guards within the meaning of Section9(b)(3) of the Act. Since Petitioner admits into mem-bership these employees who are not guards, it is, as aconsequence, barred from invoking the Board's statu-tory election processes.4Accordingly, we find that noquestion concerning representation exists within themeaning of the Act and shall dismiss the petitionherein.ORDERIt is hereby ordered that the petition filed hereinbe, and it hereby is, dismissed.4 The WackenhuI Corporation, 169 NLRB 398 (196%8).230